Case 1:18-md-02819-NG-LB Document 705 Filed 09/17/21 Page 1 of 1 PageID #: 83952




                                       September 17, 2021
 VIA ECF
 The Honorable Nina Gershon
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

        RE:    In re Restasis (cyclosporine ophthalmic emulsion) Antitrust Litigation
               Case No. 18-md-2819-NG-LB
 Dear Judge Gershon:
         The End-Payor Plaintiffs (“EPPs”) write to provide an update on settlement. The parties’
 written settlement agreement is awaiting final approval from Allergan’s senior management.
 EPPs and Allergan anticipate that a motion for preliminary approval will be filed no later than
 October 1, 2021.

                                             Respectfully submitted,

                                             By: /s/ Eric B. Fastiff
                                                 Eric B. Fastiff
                                                 Adam Gitlin
                                                 Dan Drachler (DD 1526)
                                                 LIEFF CABRASER HEIMANN &
                                                 BERNSTEIN, LLP
                                                 275 Battery Street, 29th Floor
                                                 San Francisco, CA 94111-3339
                                                 Telephone: (415) 956-1000
                                                 Facsimile: (415) 956-1008
                                                 efastiff@lchb.com
                                                 agitlin@lchb.com
                                                 ddrachler@lchb.com

                                                   Interim Co-Lead Counsel for the End-Payor
                                                   Class Plaintiffs
